Per Curiam.
Under the circumstances here disclosed, there was no privilege under sections 353 and 354 of the Civil Practice Act. Whether the evidence sought to be elicited by the question objected to would be admissible against the client we need not and do not now determine. The attorney setting up the privilege is a party defendant and the evidence sought relates to a conversation had by him with another attorney likewise a party defendant.
The order appealed from should be reversed, with twenty dollars costs and disbursements, and the witness directed to answer.
Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ,
Order unanimously reversed, with twenty dollars costs and disbursements, and the witness directed to answer. The date for the examination to proceed to be fixed in the order. Settle order.on notice.